SECOND AMENDMENT

 

SECOND AMENDMENT, dated as of October 1, 2006 (this “Second Amendment”), to the
Term Loan Agreement, dated as of May 12, 2006 (as heretofore amended,
supplemented or otherwise modified, the “Loan Agreement”), among Integrated
Electrical Services, Inc., a Delaware corporation (the “Borrower”), the several
lenders party thereto (collectively, the “Lenders”) and Wilmington Trust
Company, in its capacity as administrative agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H :

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Loan Agreement; and

WHEREAS, the Borrower has requested that the Lenders agree to amend certain
financial covenants in the Loan Agreement, and the Lenders are agreeable to such
request but only upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, and for other valuable consideration the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.    DEFINITIONS. Unless otherwise defined herein, capitalized terms
are used herein as defined in the Loan Agreement.

 

SECTION 2.

AMENDMENTS.

 

2.1        Amendments to Section 1.1. Section 1.1 of the Loan Agreement is
hereby amended by deleting therefrom the definition of “Consolidated Fixed
Charge Coverage Ratio” in its entirety and inserting the following new
definitions in appropriate alphabetical order:

 

““Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of (a)
the difference between (x) (i) for fiscal periods occurring prior to the date of
this Agreement, EBITDAR for such period and (ii) for all fiscal periods
thereafter, EBITDA for such period and (y) for any portion of such fiscal period
which includes any month prior to October 1, 2006, Shutdown EBIT for such month
to (b) the sum (without duplication) of (i) cash interest expense for such
period, (ii) Capital Expenditures (excluding Capital Expenditures funded with
Indebtedness other than any revolving loans under the ABL Facility Agreement but
including, without duplication, principal payments with respect to such
Indebtedness) for such period, (iii) principal payments of Indebtedness (other
than revolving loans under the ABL Facility Agreement and mandatory prepayments
from Asset Sales) for such period and (iv) federal, state, local and foreign
income taxes (including accrued taxes) for such period.

 

“Second Amendment”: the Second Amendment, dated as of October 1, 2006, to this
Agreement.

 



 

“Second Amendment Effective Date”: the Second Amendment Effective Date under and
as defined in the Second Amendment.”

 

2.2        Amendments to Section 6.1. (a) Section 6.1 of the Loan Agreement is
hereby amended by deleting in its entirety paragraph (a) in such Section and
inserting in lieu thereof the following new paragraph (a):

 

“(a) Minimum Shutdown EBIT. Permit Shutdown EBIT to be less than (negative)
$2,000,000 during the period commencing on October 1, 2006 and through the last
day of each calendar month ending on or after October 31, 2006.”.

 

(b) Section 6.1 of the Loan Agreement is hereby further amended by deleting in
its entirety paragraph (b) in such Section and inserting in lieu thereof “(b)
[Intentionally Omitted].”.

 

SECTION 3.

MISCELLANEOUS.

 

3.1        Limited Effect. Except as expressly amended hereby, the Loan
Agreement and the other Loan Documents are, and shall remain, in full force and
effect in accordance with their respective terms. This Second Amendment shall
not constitute an amendment of any provision of the Loan Agreement or the other
Loan Documents not expressly referred to herein and shall not be construed as
(or indicate the Lenders’ willingness to agree to) an amendment, waiver or
consent to any action on the part of the Borrower that would require an
amendment, waiver or consent of the Administrative Agent or the Lenders except
as expressly stated herein.

 

3.2        Effectiveness. This Second Amendment shall become effective as of the
date first set forth above (the “Second Amendment Effective Date”) (a) upon
receipt by the Administrative Agent and the Initial Lenders of (i) counterparts
hereof duly executed by the Borrower, the Administrative Agent, the Required
Lenders and the Initial Lenders and (ii) an effective amendment to the ABL
Facility Agreement duly executed by the requisite ABL Lenders, which amendment
shall be in form and substance reasonably satisfactory to the Required Lenders
and the Initial Lenders, and (b) no Default or Event of Default shall have
occurred and be continuing on the Second Amendment Effective Date after giving
effect to this Second Amendment.

 

3.3        Representations and Warranties. In order to induce the Administrative
Agent and each Lender to enter into this Second Amendment, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender that:

 

(a)        all of the representations and warranties contained in the Loan
Agreement and in each Loan Document are true and correct in all material
respects as of the date hereof after giving effect to this Second Amendment,
except to the extent that any such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date;

 

 



 

(b)        the execution, delivery and performance by each Loan Party of this
Second Amendment have been duly authorized by all necessary corporate action
required on its part and this Second Amendment is the legal, valid and binding
obligation of each Loan Party, enforceable against it in accordance with its
terms; and

 

(c)        the execution, delivery and performance of this Second Amendment by
each Loan Party does not contravene, and will not result in a breach of, or
violate (i) any provision of any Loan Party’s certificate or articles of
incorporation or bylaws or other similar constituent documents, (ii) any law or
regulation, or any order or decree of any court or government instrumentality,
or (iii) any loan agreement, indenture, mortgage, deed of trust, lease,
agreement or other instrument to which any Loan Party is a party or by which any
Loan Party or any of its property is bound.

 

3.4        Counterparts. This Second Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Second Amendment may be delivered by facsimile transmission of
the relevant signature pages hereof.

 

3.5        Consent of Guarantors. Each of the Guarantors acknowledges and
consents to all of the terms and conditions of this Second Amendment and agrees
that this Second Amendment does not operate to reduce or discharge such
Guarantor’s obligations under the Guarantee and Collateral Agreement or the
other Loan Documents to which such Guarantor is a party.

3.6        Successors and Assigns. This Second Amendment shall be binding upon
and inure to the benefit of the Borrower and its successors and assigns, and
upon the Administrative Agent and the Lenders and each of their respective
successors and assigns. The execution and delivery of this Second Amendment by
any Lender shall be binding upon its successors and assigns and shall be
effective as to any Loans assigned to it after such execution and delivery.

3.7        Administrative Agent. By executing this Second Amendment, the
undersigned Lenders constituting the Required Lenders are hereby directing the
Administrative Agent to execute and deliver this Second Amendment.

 

3.8        GOVERNING LAW. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

3.9        Headings. Section headings used in this Second Amendment are for
convenience of reference only, are not part of this Second Amendment and are not
to affect the construction of, or to be taken into consideration in interpreting
this Second Amendment.

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

INTEGRATED ELECTRICAL SERVICES, INC.

 

By:

 

 

Curt L. Warnock

 

Vice President

 

 



 



 

 

Aladdin-Ward Electric & Air, Inc.

Amber Electric, Inc.

ARC Electric, Incorporated

Bachofner Electric, Inc.

Bear Acquisition Corporation

Bryant Electric Company, Inc.

BW/BEC, Inc. .

BW Consolidated, Inc

Charles P. Bagby Co., Inc.

Collier Electric Company, Inc.

Commercial Electrical Contractors, Inc.

Cross State Electric, Inc.

Cypress Electrical Contractors, Inc.

Daniel Electrical Contractors, Inc.

Daniel Electrical of Treasure Coast, Inc.

Daniel Integrated Technologies, Inc.

Davis Electrical Constructors, Inc.

Electro-Tech, Inc.

EMC Acquisition Corporation

Federal Communications Group, Inc.

General Partner, Inc.

Hatfield Reynolds Electric Company

Holland Electrical Systems, Inc.

Houston-Stafford Electric Holdings III, Inc.

Houston-Stafford Management LLC

ICS Holdings LLC

IES Albuquerque, Inc.

IES Austin, Inc.

IES Austin Management LLC

IES Charleston, Inc.

IES Charlotte, Inc.

IES College Station, Inc.

IES College Station Management LLC

IES Communications, Inc.

IES Contractors Management LLC

IES Decatur, Inc.

IES East McKeesport, Inc.

IES ENC Management, Inc.

IES ENC, Inc.

IES Meridian, Inc.

IES New Iberia, Inc.

IES Oklahoma City, Inc.

IES Operations Group, Inc.

 

 



 

 

IES Properties, Inc.

IES Properties Management, Inc.

IES Rapid City, Inc.

IES Raleigh, Inc.

IES Residential Group, Inc.

IES Specialty Lighting, Inc.

IES Valdosta, Inc.

IES Ventures Inc.

IES Wilson, Inc.

Integrated Electrical Finance, Inc.

Intelligent Building Solutions, Inc.

J.W. Gray Electric Co., Inc.

J.W. Gray Management LLC

Kayton Electric, Inc.

Key Electrical Supply, Inc.

Linemen, Inc.

Mark Henderson, Incorporated

Menninga Electric, Inc.

Mid-States Electric Company, Inc.

Mills Electrical Contractors, Inc.

Mills Management LLC

Mitchell Electric Company, Inc.

M-S Systems, Inc.

Murray Electrical Contractors, Inc.

NBH Holding Co., Inc.

Neal Electric Management LLC

New Technology Electrical Contractors, Inc.

Newcomb Electric Company, Inc.

Pan American Electric Company, Inc.

Pan American Electric, Inc.

Paulin Electric Company, Inc.

Pollock Electric, Inc.

PrimeNet, Inc.

Primo Electric Company

Raines Electric Co., Inc.

Raines Management LLC

Riviera Electric, LLC

RKT Electric, Inc.

Rockwell Electric, Inc.

Rodgers Electric Company, Inc.

Ron’s Electric, Inc.

SEI Electrical Contractor, Inc.

Spectrol, Inc.

Summit Electric of Texas, Inc.

Tesla Power GP, Inc.

 

 



 

 

Thomas Popp & Company

Valentine Electrical, Inc.

Wright Electrical Contracting, Inc.

 

 

By: _______________________________

Curt L. Warnock

Vice President

 

IES CONTRACTORS, INC.

 

Name: ____________________________

Curt L. Warnock

Secretary

 

IES REINSURANCE, LTD.

 

 

Name: ____________________________

Curt L. Warnock

Vice President

 

BEXAR ELECTRIC COMPANY, LTD.

By: BW/BEC, Inc., its general partner

 

 

 

Name: ____________________________

Curt L. Warnock

President

 

HAYMAKER ELECTRIC COMPANY, LTD

By: General Partner, Inc., its general partner

 

Name: ____________________________

Curt L. Warnock

Vice President

 

HOUSTON-STAFFORD ELECTRICAL

CONTRACTORS LP

By: Houston-Stafford Management LLC, its

general partner

 

Name: ____________________________

Curt L. Warnock

Vice President



 



 

IES AUSTIN HOLDING LP

By: IES Austin Management LLC, its general partner

 

Name: ____________________________

Curt L. Warnock

Vice President

 

IES COLLEGE STATION HOLDINGS, L.P.

By: IES College Station Management LLC

 

Name: ____________________________

Curt L. Warnock

Vice President

 

IES FEDERAL CONTRACT GROUP, L.P.

By: IES Contractors Management LLC.

 

Name: ____________________________

Curt L. Warnock

Vice President

 

IES MANAGEMENT ROO, L.P.

By: Neal Electric Management LLC, its general partner

 

Name: ____________________________

Curt L. Warnock

Vice President

 

IES MANAGEMENT, L.P.

By: IES Residential Group, Inc., its general partner

 

Name: ____________________________

Curt L. Warnock

Vice President

 

IES PROPERTIES, LP

By: IES Properties Management, Inc., its general partner

 

Name: ____________________________

Curt L. Warnock

Vice President

 

J.W. GRAY ELECTRICAL CONTRACTORS LP

By: J.W. Gray Management LLC, its general partner

 

Name: ____________________________

Curt L. Warnock

Vice President

 



 

MILLS ELECTRIC LP

By: Mills Management LLC

 

Name: ____________________________

Curt L. Warnock

Vice President

 

NEAL ELECTRIC LP

By: BW/BEC, INC., its general partner

 

Name: ____________________________

Curt L. Warnock

Vice President

 

POLLOCK SUMMIT ELECTRICAL LP

By: Pollock Electric, Inc. and Summit Electric of Texas, Inc., its general
partners

 

Name: ____________________________

Curt L. Warnock

Vice President

 

RAINES ELECTRIC, LP

By: Raines Management LLC, its general partner

 

Name: ____________________________

Curt L. Warnock

Vice President

 

TESLA POWER AND AUTOMATION, L.P.

By: Tesla Power GP, Inc., its general partner

 

Name: ____________________________

Curt L. Warnock

Vice President

 

TESLA POWER PROPERTIES, L.P.

By: Tesla Power GP, Inc., its general partner

 

Name: ____________________________

Curt L. Warnock

Vice President

 



 



 

 

BEXAR ELECTRIC II LLC

BW/BEC II LLC

BW/BEC, L.L.C.

HOUSTON-STAFFORD HOLDINGS II LLC

HOUSTON-STAFFORD HOLDINGS LLC

IES AUSTIN HOLDINGS II LLC

IES AUSTIN HOLDINGS LLC

IES COLLEGE STATION HOLDINGS II LLC

IES COLLEGE STATION HOLDINGS LLC

IES AUSTIN HOLDINGS II LLC

IES AUSTIN HOLDINGS LLC

IES COLLEGE STATION HOLDINGS II LLC

IES COLLEGE STATION HOLDINGS LLC

IES CONTRACTORS HOLDINGS LLC

IES HOLDINGS II LLC

IES HOLDINGS LLC

IES PROPERTIES HOLDINGS II LLC

IES PROPERTIES HOLDINGS, INC.

J. W. GRAY HOLDINGS II LLC

J. W. GRAY HOLDINGS LLC

MILLS ELECTRIC HOLDINGS II LLC

MILLS ELECTRIC HOLDINGS LLC

POLLOCK SUMMIT HOLDINGS II LLC

POLLOCK SUMMIT HOLDINGS LLC

RAINES HOLDINGS II LLC

RAINES HOLDINGS LLC

TESLA POWER (NEVADA) II LLC

TESLA POWER (NEVADA) INC.

 

 

By:_____________________________

Victor Duva, Manager



 



 

                

 

WILMINGTON TRUST COMPANY, in its capacity as Administrative Agent

 

 

By:

 

 

Name:

 

Title:

 

 



 



 

ETON PARK FUND, L.P., by its investment manager Eton Park Capital Management,
L.P.

 

 

By:

_____________________________

 

Name:

 

 

Title:

 

 

 

ETON PARK MASTER FUND, LTD, by its investment manager Eton Park Capital
Management, L.P.

 

 

By:

_____________________________

 

Name:

 

 

Title:

 

 



 



 

FLAGG STREET PARTNERS LP, by its general partner Flagg Street Capital LLC

 

 

By:

_____________________________

 

Name:

 

 

Title:

 

 

 

FLAGG STREET PARTNERS QUALIFIED LP, by its general partner Flagg Street Capital
LLC

 

 

By:

_____________________________

 

Name:

 

 

Title:

 

 

 

FLAGG STREET OFFSHORE L.P., by its general partner Flagg Street Capital LLC

 

 

By:

_____________________________

 

Name:

 

 

Title:

 

 



 



 

[LENDER]

 

 

By:

_____________________________

 

Name:

 

 

Title:

 

 

 

 

 